Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and General Release (“Agreement”) is entered into as
of October 6, 2020 between Veritone, Inc., a Delaware corporation (together with
its subsidiaries, collectively, the “Company”), and Peter F. Collins
(“Executive”).

RECITALS

WHEREAS, Executive has been employed as Executive Vice President, Chief
Financial Officer and Treasurer of the Company.

WHEREAS, the Company and Executive mutually agree to terminate Executive’s
employment with the Company upon the following terms.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereby agree as follows:

1.Separation Date.  Provided that Employee’s employment is not terminated
earlier for cause, Executive’s employment with the Company shall terminate
effective 5:00 pm PST on November 13, 2020 (the “Separation Date”). Effective
October 8, 2020, Executive shall transition from Executive’s current positions
to an advisory role, and shall perform necessary job duties, and assist with the
transition of his duties, during the period commencing on such date and
continuing through the Separation Date.

2.Effective Date.  The Effective Date shall be as defined in Section 10
(Revocation and Effective Date) herein.

3.Separation Payments.  Provided that Executive’s employment has not been
terminated for cause prior to the Separation Date, the Company shall pay to
Executive the following, less applicable taxes and withholdings:

A.On the Separation Date, all unpaid base salary, together with any accrued but
unused vacation pay, for the period from the last regular pay date through the
Separation Date.  In addition, in the event that the Company’s Compensation
Committee determines that annual bonuses are earned under your annual bonus plan
for 2020, the Company shall pay to Executive a prorated bonus payout based on
the proportion of the year (10.5/12, or 87.5%) in which Executive was employed
by the Company.  In addition, the Company shall refund to Executive all
contributions made by Executive to the Company’s Employee Stock Purchase Plan
for the current purchase interval.  Executive acknowledges and agrees that upon
receipt of the foregoing payments, the Company has paid to Executive all salary,
bonuses, benefits, accrued vacation pay, or other consideration owed to
Executive at any time and for any reason through the Separation Date.  Executive
further represents and agrees that no further sums are or were due and owing
Executive either by the Company, or by any individual or entity related to the
Company in any way, except as provided in this Agreement.

B.Subject to Section 4 (Release of Claims) and Section 9 below (Consideration
Period), and provided that Executive signs and returns to the Company a second
Release in the form attached hereto as Exhibit A (the “Release”) on or within
five business days after the Separation Date, and does not revoke such Release
within the time period set forth therein,

--------------------------------------------------------------------------------

as consideration for this Agreement and such Release, (1) Company shall pay
Executive the total amount of $62,500, which amount is equivalent to three (3)
months of Executive’s gross base salary (hereinafter, the “Severance Amount”),
which amount shall be paid through salary continuation in accordance with the
Company’s normal payroll practices, commencing with the first payroll date
following the Release Effective Date (as defined in the Release), (2) on the
Release Effective Date, the vesting of the 72,633 restricted stock units granted
to Executive on April 29, 2020 shall be accelerated such that such awards are
vested in full, and (3) the Company will pay the premiums for Executive’s
continued health insurance coverage through COBRA for a period of three (3)
months following the termination of Executive’s health insurance benefits
effective November 30, 2020.

C.Except as provided in Section 3.B above, Executive’s equity awards shall
remain in effect in accordance with the terms of the applicable plans and award
agreements - Executive’s vested time-based stock options shall remain
exercisable for a period of three (3) months following the Separation Date, and
Executive’s performance-based stock options shall remain eligible for vesting in
the event the applicable vesting triggers are achieved within nine (9) months
following the Separation Date.

4.Release of Claims. In consideration of this Agreement, including without
limitation, the Severance Amount, Executive, on behalf of Executive and
Executive’s representatives, heirs, successors, and assigns, does hereby
unconditionally and completely release and forever discharge the Company, its
parent, subsidiaries, predecessors and affiliated companies, partnerships,
limited liability companies, divisions and joint ventures, and each of their
current and former shareholders, officers, directors, partners, managers,
members, agents, consultants, employees, insurers, attorneys, successors, and
assigns (the "Released Parties") from and covenants not to sue upon, any and all
claims, rights, demands, actions, obligations, liabilities, and causes of action
of every kind and character, known or unknown, mature or un-matured, which
Executive may now have, or has ever had against the Released Parties from any
act or omission, or condition occurring on or prior to the date of Executive’s
execution of this Agreement, whether based on tort, contract (express or
implied), or any federal, state, or local law, statute, or regulation, including
but not limited to all claims arising from Executive's employment with the
Company or the termination of Executive’s employment (collectively, the
"Released Claims"). By way of example and not of limitation of the foregoing,
the Released Claims shall include any claims that may arise under Title VII of
the Civil Rights Act of 1964, the California Fair Employment and Housing Act,
the Age Discrimination in Employment Act of 1967 (“ADEA”), the Executive
Retirement Income Security Act of 1974 (“ERISA”), the Older Workers Benefit
Protection Act (“OWBPA”), the Family Medical Leave Act (“FMLA”), the California
Family Rights Act (“CFRA”), the Labor Relations Management Act (“LMRA”), the
Worker Adjustment and Retraining Notification Act (“WARN”) and the Americans
with Disabilities Act of 1990 (“ADA”), and all similar state and local laws, as
well as any claims asserting wrongful termination in violation of public policy,
constructive discharge, breach of contract, breach of the covenant of good faith
and fair dealing, negligent or intentional infliction of emotional distress,
negligent or intentional misrepresentation, negligent or intentional
interference with contract or prospective economic advantage, negligence,
defamation, employment benefits; claims for equity, stock, profit-sharing,
bonuses, or incentive compensation; overtime, meal breaks, rest breaks,
commissions, vacation, paid time off, paid sick leave, misclassification, and/or
wage and hour matters, including matters arising the California Labor Code and
Industrial Welfare Commission Wage Orders, and any claims for attorneys' fees.
The parties intend for the releases set forth in this

Page 2 of 11

 

--------------------------------------------------------------------------------

Agreement to be enforced to the fullest extent permitted by law. Executive
understands that Executive is not waiving any right or claim that cannot be
waived as a matter of law, such as workers' compensation or unemployment
insurance benefits. Executive has not initiated, and shall not initiate, against
any of the Released Parties any claim, action, or proceeding pertaining in any
manner to the Released Claims. Executive understands that this paragraph does
not prevent Executive from filing a charge with, communicating with, or
participating in an investigation by a governmental administrative agency;
provided, however, that Executive hereby waives any right to receive any
monetary award resulting from such a charge or investigation.

5.ADEA Release.  Executive acknowledges that upon execution of this Agreement
and the expiration of the Revocation Period (as hereafter defined) Executive is
waiving and releasing any rights and/or claims for age discrimination under the
Age Discrimination in Employment Act of 1967 in exchange for the Severance
Amount set forth in Section 3.B. of this Agreement.  Pursuant to the Older
Workers’ Benefits Protection Act, Executive is advised of, and acknowledges, the
following: (1) this Agreement is written in a manner that you understand; (2)
you are receiving valid consideration for this Agreement in addition to anything
of value to which you are already entitled; (3) this Agreement does not waive
rights or claims that may arise after it is executed; (4) by signing this
Agreement, you are waiving rights under the Age Discrimination in Employment
Act; (5) you should consult with an attorney before signing this Agreement; and
(6) you have been provided the time periods to consider and revoke this
Agreement set forth in Sections 9 and 10, below.  

6.Section 1542 Waiver.  It is understood and agreed that this is a full and
final release by Executive covering all known, unknown, anticipated, and
unanticipated injuries, debts, claims, or damages. Executive, on behalf of
Executive and Executive’s representatives, heirs, successors, and assigns,
hereby waives any and all rights or claims which Executive may now have, or in
the future may have, under the terms of Section 1542 of the California Civil
Code, which provides as follows:

"A general release does not extend to claims which the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or release party."

In connection with such waiver and relinquishment, Executive hereby acknowledges
that Executive may hereafter discover claims or facts in addition to, or
different from, those which Executive now knows or believes to exist, but that
Executive expressly agrees to fully, finally and forever settle and release any
and all claims, known or unknown, suspected or unsuspected, which exist or may
exist on Executive’s behalf against the Released Parties at the time of
execution of this Release, including, but not limited to, any and all claims
relating to or arising from Executive’s employment with the Company or the
cessation of that employment.

7.Knowing Release.  Executive acknowledges that Executive fully understands the
terms and provisions of this Agreement and voluntarily accepts the above terms
and provisions. Executive declares that prior to the execution of this
Agreement, Executive apprised himself or herself of sufficient relevant
information and had a sufficient opportunity to consult with Executive’s
attorney in order that Executive might intelligently exercise his or her own
judgment

Page 3 of 11

 

--------------------------------------------------------------------------------

in deciding whether to execute this Agreement. Upon consideration, Executive
acknowledges that the waivers and releases herein are knowing and voluntary.

8.Advice of Independent Legal Counsel. The Company hereby advises Executive to
consult with independent legal counsel prior to signing this Agreement.
Executive acknowledges that Executive has had an adequate opportunity to do so.

9.Consideration Period. Executive has twenty-one (21) days from the date this
Agreement is first presented to Executive to consider this Agreement before
signing it. Executive may use as much or as little of such twenty-one (21) day
period as Executive wishes before signing. If Executive does not sign, date and
return this Agreement within such twenty-one (21) day period, Executive
acknowledges that Executive will not be eligible to receive the Severance Amount
described in Section 3.B. of this Agreement. Executive agrees that any
non-material changes the Company may agree to make to this Agreement after first
presenting it to Executive for Executive’s consideration will not restart the
running of such twenty-one (21) day period.

10.Revocation and Effective Date. Executive has seven (7) days after the date
Executive signs this Agreement to revoke it (the “Revocation Period”). To revoke
this Agreement after signing it and returning it to the Company, Executive must
provide a written notice of revocation to the Company’s General Counsel before
such seven (7) day period expires. This Agreement shall not become effective
until the eighth (8th) day after the last date entered below (the “Effective
Date”). If Executive revokes this Agreement, this Agreement shall not become
effective or enforceable, and Executive will not receive the Severance Amount,
or any other benefits provided for in this Agreement.

11.Trade Secrets and Confidential Information. Executive acknowledges and agrees
that pursuant to the Executive Nondisclosure and Proprietary Information and
Inventions Agreement (or similar confidentiality and/or inventions assignment
agreement) executed between the Company and Executive, Executive has a
continuing obligation to keep confidential and not to disclose or use, either
directly or indirectly, for Executive or any other person or entity, any
proprietary information of the Company, or client or customer information, or
confidential information of the Company obtained by Executive during Executive’s
employment with the Company.  Executive acknowledges that all trade secrets and
confidential information of the Company are and remain the exclusive property of
the Company.

12.Non-Solicitation of Employees.  For a period of two (2) years beginning on
the Effective Date, Executive will not, directly or indirectly, encourage,
solicit, attempt to hire or otherwise attempt to persuade any employee or
consultant of the Company (or any of its subsidiaries and affiliates) with which
Executive worked with, or otherwise became aware of during Executive’s
employment with the Company, to leave such employment or consulting position.

13.Non-Disparagement.  Executive agrees that Executive will not make or cause to
be made any statements that disparage, are inimical to, or damage the reputation
of the Company or any of the Released Parties. For the purposes of this Section,
“disparage” shall mean any negative statement, whether written or oral,
concerning the Company, any of the Released Parties, or the Company’s products
or services.  This Agreement, however, does not affect Executive’s right to
testify regarding criminal conduct or sexual harassment when legally required to
do so.  In addition, it does not prevent Executive from disclosing information
about sexual assault, sexual harassment, workplace harassment or discrimination
based on sex or failure to prevent such

Page 4 of 11

 

--------------------------------------------------------------------------------

conduct, or retaliation for reporting harassment or discrimination based on
sex.  The Company will instruct its current officers and directors to refrain
from making any statements that disparage, are inimical to, or damage the
reputation of the Executive.

14.Return of Company Property.  Executive shall return all Company property and
materials to the Company by no later than the Separation Date.  Such property
includes, but is not limited to, business documents, confidential information,
electronic media, printouts, brochures, product information, personnel records,
and any other document or electronic media relating to Employer and its
business, and all copies of same.

15.Successors and Assigns.  This Agreement is personal in its nature and the
Executive shall not assign or transfer Executive’s rights under this
Agreement.  The provisions of this Agreement shall inure to the benefit of, and
shall be binding on, each successor of the Company whether by merger,
consolidation, transfer of all or substantially all assets, or otherwise, and
the heirs and legal representatives of Executive.  

16.Notices.  All notices and other communications pursuant to this Agreement
shall be in writing and deemed to be sufficient if contained in a written
instrument and shall be deemed given if delivered personally, via facsimile, via
email, sent by nationally-recognized overnight courier or mailed by registered
or certified mail (return receipt requested), postage prepaid, addressed to the
party at the address set forth on the signature page to this Agreement, or at
such other address for such party as shall be specified by like notice.  All
such notices and other communications shall be deemed to have been received (i)
in the case of personal delivery, on the date of such delivery, (ii) in the case
of facsimile or email, when the party receiving such copy or email shall have
confirmed receipt of the communication, (iii) in the case of delivery by
nationally-recognized overnight courier, on the business day following dispatch,
and (iv) in the case of mailing, on the third business day following such
mailing.

17.Governing Documents.  This Agreement, together with the Executive
Nondisclosure and Proprietary Information and Inventions Agreement (or similar
confidentiality and/or inventions assignment agreement) and the equity award
agreements between the Company and Executive, which will continue in effect in
accordance with their terms, constitute the entire agreement and understanding
of the Company and Executive with respect to the terms and conditions of
Executive's separation from the Company and the payment of severance benefits,
and supersede all prior and contemporaneous written or verbal agreements and
understandings between Executive and the Company relating to its subject matter.
This Agreement may only be amended by written instrument signed by Executive and
an authorized officer of the Company. Except as expressly provided herein, any
and all prior agreements, understandings or representations relating to the
Executive's employment with the Company are terminated and cancelled in their
entirety and are of no further force or effect.  This Agreement in all respects
has been voluntarily and knowingly executed by the parties hereto, and Executive
is voluntarily entering into this Agreement.

18.Governing Law; Severability.  The provisions of this Agreement will be
interpreted and governed under the laws of the State of California, without
regard to its conflicts of laws principles. If any provision of this Agreement
as applied to any party or to any circumstance should be adjudged by a court of
competent jurisdiction to be void or unenforceable for any reason, the
invalidity of that provision shall in no way affect (to the maximum extent
permissible by law) the application of such provision under circumstances
different from those

Page 5 of 11

 

--------------------------------------------------------------------------------

adjudicated by the court, the application of any other provision of this
Agreement, or the enforceability or invalidity of this Agreement as a whole.
Should any provision of this Agreement become or be deemed invalid, illegal or
unenforceable in any jurisdiction by reason of the scope, extent or duration of
its coverage, then such provision shall be deemed amended to the extent
necessary to conform to applicable law so as to be valid and enforceable or, if
such provision cannot be so amended without materially altering the intention of
the parties, then such provision will be stricken and the remainder of this
Agreement shall continue in full force and effect.

19.Arbitration. Executive and the Company mutually agree that any controversy or
claim arising out of or relating to this Agreement, the Release or the
employment relationship between Executive and the Company, including any dispute
regarding the scope or enforceability of this arbitration provision, shall be
settled by individual arbitration administered by Judicial Arbitration and
Mediation Services (JAMS) in accordance with the JAMS Employment Arbitration
Rules and Procedures in effect as of the date of this Agreement (“JAMS Rules”),
to the extent the JAMS Rules are consistent with the terms of this provision.
Judgment on the award may be entered in any court having jurisdiction
thereof.  The parties also mutually agree that, except as otherwise required by
enforceable law, arbitration shall be the sole and exclusive forum for resolving
such disputes (including any dispute with the Company, any related parties, and
any of their respective employees, officers, owners or agents, who shall be
third-party beneficiaries of this provision), and both parties agree that they
are hereby waiving any right to have their disputes resolved in civil litigation
by a court or jury trial, including but not limited to any disputes arising
under statutes such as Title VII of the Civil Rights Act, the Age Discrimination
in Employment Act, or the California Fair Employment and Housing Act.  The
arbitrator’s decisions on such matters shall be final and binding on the parties
to the fullest extent permitted by law.  The JAMS Rules are incorporated herein
by reference, to the extent they are consistent with the terms of this
provision, and may be found at available at
https://www.jamsadr.com/rules-employment-arbitration/.  The place of arbitration
shall be Orange County, California.  Any arbitration hereunder shall be
conducted only on an individual basis and not in a class, consolidated, or
representative action.  The Company shall pay the administrative costs and fees
directly related to the arbitration, including the fees of the arbitrator, and
each party shall otherwise bear its own respective attorneys’ fees and costs,
including the costs of any depositions or for expert witnesses, except that the
arbitrator shall award the costs and expenses of the arbitration, including
reasonable attorneys’ fees, to the prevailing party in such arbitration (if any)
as determined by the arbitrator in his or her discretion.  Neither a party nor
the arbitrator may disclose the existence, content, or results of any
arbitration hereunder without the prior written consent of both parties, unless
otherwise provided by law.  The parties’ agreement to arbitrate does not apply
to claims that, pursuant to applicable law, cannot be subject to mandatory
arbitration, such as claims relating to workers’ compensation or unemployment
insurance benefits; provided that, in the event of a dispute regarding whether,
or the extent to which, any dispute is subject to arbitration, the parties agree
that no underlying dispute or any facts regarding such dispute shall be
submitted to a court until and unless a declaratory judgment is issued by the
duly appointed arbitrator that allows a dispute to proceed in court based on a
claim by a party that this arbitration provision is unenforceable as a matter of
law as to an asserted claim.  Moreover, nothing in this Agreement prevents
Executive from filing or prosecuting a charge with any government agency (such
as the Equal Employment Opportunity Commission) over which such agency has
jurisdiction, or from participating in an investigation or proceeding conducted
by any such agency.  Any matter required to be arbitrated under this Agreement
shall be submitted to mediation in a manner agreed to by

Page 6 of 11

 

--------------------------------------------------------------------------------

Executive and the Company.  Executive and the Company agree to use mediation to
attempt to resolve any such matter prior to filing for arbitration under this
Agreement.  Executive and the Company will select a mediator agreeable to both
parties.  The costs of the mediation and fees of the mediator will be borne
entirely by the Company.  The parties will cooperate with the mediator on
mediation arrangements, including time and place for mediation, who will attend
or participate, and what information will be exchanged.

20.Remedies.  All rights and remedies provided pursuant to this Agreement or by
law shall be cumulative, and no such right or remedy shall be exclusive of any
other. A party may pursue any one or more rights or remedies hereunder, or may
seek damages or specific performance in the event of another party's breach
hereunder, or may pursue any other remedy by law or equity, whether or not
stated in this Agreement.

21.No Waiver.  The waiver by either party of a breach of any provision of this
Agreement shall not operate as, or be construed as, a waiver of any later breach
of that provision.

22.Attorneys' Fees. If any party to this Agreement should bring any action, suit
or other proceedings against the other party hereto, or against its related
individuals or entities, the losing party in such action, suit or other
proceeding shall pay to the prevailing party all of the prevailing party's
reasonable attorneys' fees and costs incurred in each and every such action,
suit, or other proceeding, including any and all appeals or petitions.

23.No Admission.  Nothing contained in this Agreement will constitute or be
treated as an admission by Executive or the Company of liability, any wrongdoing
or any violation of law.

24.Confidentiality of Agreement.  Executive agrees not to disclose to others the
existence or terms of this Agreement, except that Executive may disclose such
information to Executive’s spouse, attorney or tax adviser if such individuals
agree that they will not disclose to others the existence or terms of this
Agreement.

25.Protected Communications.  Nothing in this Agreement shall prohibit Executive
from reporting conduct to, providing information to, or participating in any
investigation or proceeding conducted by any federal or state government agency
or self-regulatory organization.

26.Counterparts.  This Agreement may be executed in more than one counterparts,
each of which shall be deemed an original, but all of which together shall
constitute but one and the same instrument.

27.Acknowledgment of Full Understanding.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT
EXECUTIVE HAS FULLY READ, UNDERSTANDS, AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT.

 

[SIGNATURES ON NEXT PAGE]

 




Page 7 of 11

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the last date
indicated below.

COMPANY:

 

VERITONE, INC.

 

 

By: /s/ Julie Harding
Julie Harding

VP, People Operations

 

Address:575 Anton Boulevard,

                        Suite 100

Costa Mesa, CA 92626

Fax: (949) 397-2197

 

DATE:   ______________________________         

 

EXECUTIVE:

 

 

 

By:/s/ Peter F. Collins
Peter F. Collins

 

Address:

 

 

 

 

DATE: ______________________________

 

 

 

 

 

 

 

 

 




Page 8 of 11

 

--------------------------------------------------------------------------------

EXHIBIT A

General Release

1.          Release of Claims. In consideration of the agreement of Veritone
Inc. (the “Company”) to make the Severance Payment as described in the
Separation Agreement and Release dated October 6, 2020 (the “Agreement”),
Executive, on behalf of Executive and Executive’s representatives, heirs,
successors, and assigns, does hereby unconditionally and completely release and
forever discharge the Company, its parent, subsidiaries, predecessors and
affiliated companies, partnerships, limited liability companies, divisions and
joint ventures, and each of their current and former shareholders, officers,
directors, partners, managers, members, agents, consultants, employees,
insurers, attorneys, successors, and assigns (the "Released Parties") from and
covenants not to sue upon, any and all claims, rights, demands, actions,
obligations, liabilities, and causes of action of every kind and character,
known or unknown, mature or un-matured, which Executive may now have, or has
ever had against the Released Parties from any act or omission, or condition
occurring on or prior to the date of Executive’s execution of this Release,
whether based on tort, contract (express or implied), or any federal, state, or
local law, statute, or regulation, including but not limited to all claims
arising from Executive's employment with the Company or the termination of
Executive’s employment (collectively, the "Released Claims"). By way of example
and not of limitation of the foregoing, the Released Claims shall include any
claims that may arise under Title VII of the Civil Rights Act of 1964, the
California Fair Employment and Housing Act, the Age Discrimination in Employment
Act of 1967 (“ADEA”), the Executive Retirement Income Security Act of 1974
(“ERISA”), the Older Workers Benefit Protection Act (“OWBPA”), the Family
Medical Leave Act (“FMLA”), the California Family Rights Act (“CFRA”), the Labor
Relations Management Act (“LMRA”), the Worker Adjustment and Retraining
Notification Act (“WARN”) and the Americans with Disabilities Act of 1990
(“ADA”), and all similar state and local laws, as well as any claims asserting
wrongful termination in violation of public policy, constructive discharge,
breach of contract, breach of the covenant of good faith and fair dealing,
negligent or intentional infliction of emotional distress, negligent or
intentional misrepresentation, negligent or intentional interference with
contract or prospective economic advantage, negligence, defamation, employment
benefits; claims for equity, stock, profit-sharing, bonuses, or incentive
compensation; overtime, meal breaks, rest breaks, commissions, vacation, paid
time off, paid sick leave, misclassification, and/or wage and hour matters,
including matters arising the California Labor Code and Industrial Welfare
Commission Wage Orders, and any claims for attorneys' fees. The parties intend
for the releases set forth herein to be enforced to the fullest extent permitted
by law. Executive understands that Executive is not waiving any right or claim
that cannot be waived as a matter of law, such as workers' compensation or
unemployment insurance benefits. Executive has not initiated, and shall not
initiate, against any of the Released Parties any claim, action, or proceeding
pertaining in any manner to the Released Claims. Executive understands that this
paragraph does not prevent Executive from filing a charge with, communicating
with, or participating in an investigation by a governmental administrative
agency; provided, however, that Executive hereby waives any right to receive any
monetary award resulting from such a charge or investigation.

2.          Section 1542 Waiver.  Executive further understands and agrees that
as a condition of this General Release (“Release”), Executive hereby expressly
waives and relinquishes any and all claims, rights or benefits that Executive
may have under California Civil Code Section 1542, which provides as follows:

Page 9 of 11

 

--------------------------------------------------------------------------------

“A general release does not extend to claims which the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or releasing party.”

In connection with such waiver and relinquishment, Executive hereby acknowledges
that Executive may hereafter discover claims or facts in addition to, or
different from, those which Executive now knows or believes to exist, but that
Executive expressly agrees to fully, finally and forever settle and release any
and all claims, known or unknown, suspected or unsuspected, which exist or may
exist on Executive’s behalf against the Released Parties at the time of
execution of this Release, including, but not limited to, any and all claims
relating to or arising from Executive’s employment with the Company or the
cessation of that employment.

3.          Payment of Final Wages. Executive represents and acknowledges that
on the Separation Date, Executive was paid for all salary earned through
Executive’s last day worked, including all accrued but unused vacation pay, and
that such payment was not conditioned on Executive signing this Release.

4.          Binding Agreement. Executive acknowledges and agrees that that this
Release and the obligation for the Company to pay the Severance Payment shall
become effective and enforceable on the date the Company receives this signed
and dated Release back from the Executive.

5.          Older Workers’ Benefit Protection Act Disclosure. Executive is
advised of, and acknowledges, the following: (1) this Release is written in a
manner that you understand; (2) you are receiving valid consideration for this
Release in addition to anything of value to which you are already entitled; (3)
this Release does not waive rights or claims that may arise after it is
executed; (4) by signing this Release, you are waiving rights under the Age
Discrimination in Employment Act; (5) you should consult with an attorney before
signing this Release; (6) you have twenty-one (21) days to consider this Release
before signing it, but may sign it earlier if you so choose; and (7) you may
revoke this Release at any time up to seven (7) days after you sign it.  To
revoke this Release, you must deliver a written notice of revocation to the
Company. This Release shall not become effective until the eighth (8th) day
after the date this Release is executed by Executive (the “Release Effective
Date”).

6.     Voluntary Assent. Executive understands and agrees that Executive may be
waiving significant legal rights by signing this Release. Executive has
previously been advised to consult with an attorney of Executive’s choice (and
at Executive’s own cost) prior to signing the Agreement and this Release.
Executive represents and agrees that Executive has entered into this Release
voluntarily, with a full understanding of and in agreement with all of its
terms.

7.Acknowledgment of Full Understanding.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT
EXECUTIVE HAS FULLY READ, UNDERSTANDS, AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT.

 

[SIGNATURE PAGE FOLLOWS]

 



Page 10 of 11

 

--------------------------------------------------------------------------------

EXECUTIVE:

 

 

By:  ________________________________

        Peter F. Collins

 

 

DATE: ______________________________

 

 

 

Page 11 of 11

 